DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/31/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 2-5, 7-10, 12-15, and 17-20 are objected to for comprising allowable subject matter.
Information Disclosure Statement
6.	Prior to the examination of this application, no information disclosure statement (IDS) was filed or submitted. 
Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the operating is related to a type…" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the operating” is referred to.
Claim 1 recites the limitation "the operating is receiving, or the operating is transmitting" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the operating is receiving and the first…" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operating is related to…" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the executing is transmitting or the executing is receiving…" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the operating is related to…" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the operating is receiving, or the operating is transmitting" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the operating is related to…" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the executing is transmitting or the executing is receiving…" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
1.	Claims 2-5, 7-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HELLGE et al. US 20180367279 hereafter Hellge in view of Chen US 20170163456 hereafter Chen. 

As to Claim 1.    Hellge discloses a method in a first node [i.e. Receiver or Mobile Terminal] for wireless communication, comprising [Section 0002: The invention concerns the field of wireless communication systems, in which receivers, like mobile terminals and transmitters like base stations communicate in multicarrier system]:
         receiving [i.e. receiver] a first signaling; and operating [i.e. antenna] a first radio signal [Fig. 15, Sections 0008, 0078: A receiver, wherein the receiver is configured to receive a data signal. A receiver is a mobile terminal, and receiver RX includes an antenna; and RX receives via the antenna the signal and applies the signal to the OFDM signal processor],
wherein the first signaling is a physical layer signaling [Sections 0003-0004: The data is mapped from higher layers to the physical layer to perform transmission received by mobile terminal. A set or resources mapped to physical signals are mapped to control channels and carry information in DCI comprised in time domain], 
the first signaling comprises a first field [i.e. format] and a second field; the first field indicates time duration of a first time window in time domain [Sections 0008, 0002, 0094: The receiver is configured to receive a data signal having a plurality of frames including a first and second format with a predefined duration in the time domain, and a number of symbols in the time domain. In accordance, provided bit and length subframe for multicarrier system. The mobile terminal receive signal having frames comprises sub-frames comprising time intervals] 
the first time window comprises K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units [Figs. 2-3, 6, Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes],
a type of multicarrier symbols comprised by any of the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units is one of a first type, a second type and a third type [Sections 0044, 0062, 0079: The multicarrier OFDM symbols are in the subframe. The number of symbols per TTI (time interval) is indicated to the receiver. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals],
the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units include K1 first-type time unit(s) [Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes. Note K1 is K which is any integer number of symbols],
	the second field [i.e. format] is used for [Sections 0008, 0010: The second format includes a number of symbols in time domain. The receiver receives the symbols of the frames having the first format and the second format in time domain]
 the operating is related to a type of multicarrier symbols occupied by the first radio signal [Sections 0005, 0079: Downlink subframes includes a number of OFDM symbols in time domain. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals],
the operating [i.e. antenna] is receiving, or the operating is transmitting [Fig. 15, Section 0078: A receiver is a mobile terminal, and receiver RX includes an antenna; and RX receives via the antenna the signal and applies the signal to the OFDM signal processor]
Hellge is silent on determining K1 type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s);  K is a positive integer greater than 1, K1 is a positive integer not greater than the K. 
However, Chen teaches determining K1 [i.e. L-1] type indicator set(s); the K1 type indicator set(s) is (are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s) [Fig. 10, 14 (Receive first and second wave/signal component in time domain), Sections 0004, 0012, 0046: Method related to multiple multicarrier technologies. Generating L time domain symbols corresponding to first-type data streams symbol corresponding to one of the second-type correspond to a time domain symbol of the L time domain symbols. Performing a shift operation on L-1 time domain symbols of the L time domain symbols]; 
 K is a positive integer greater than 1, K1 is a positive integer not greater than the K [Sections 0069, 0046: L is a positive integer greater than 1. L time domain symbols is equal to a time domain symbol, where the time domain symbol is any time domain symbol of the L-1 time domain symbols]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Hellge relating to receiver/mobile terminal receiving signaling that is mapped to symbols in time domain in the downlink having first and second format/fields and number of symbols with the teaching of Chen relating to L and L1 (i.e. K and K1) types of symbols corresponding to time domain in which L is a positive integer greater than 1 and the same to L1/K1. By combining the method/system, the fields/formats can be used to indicate any number/integer of multicarrier symbols in the time domain without undue experimentation thereby facilitating the receiver to decode the information in a reduced end-to-end latency. 

As to Claim 6.    Hellge discloses a method in a second node [i.e. transmitter/base station] for wireless communication, comprising [Fig. 1, Section 0002: The invention concerns the field of wireless communication systems, in which receivers, like mobile terminals and transmitters like base stations communicate in multicarrier system]:
transmitting a first signaling; and executing a first radio signal [Fig. 15 (TX-transmitter linked to Antenna), Sections 0009, 0078: A transmitter, wherein the transmitter is configured to transmit a data signal. A data signal generated to be transmitted to a receiver-RX and the transmitter include the OFDMA modulator that the inventive subframe format for a constant data throughput is chosen for one or more subframes to be transmitted to the receiver],
wherein the first signaling is a physical layer signaling [Sections 0003-0004: The data is mapped from higher layers to the physical layer to perform transmission received by mobile terminal; the base station transmit on the downlink to mobile terminal. A set or resources mapped to physical signals are mapped to control channels and carry information in DCI comprised in time domain], 
the first signaling comprises a first field [i.e. format] and a second field; the first field indicates time duration of a first time window in time domain [Sections 0008, 0002, 0094: The receiver is configured to receive a data signal having a plurality of frames including a first and second format with a predefined duration in the time domain, and a number of symbols in the time domain. In accordance, provided bit and length subframe for multicarrier system. The mobile terminal receive signal having frames comprises sub-frames comprising time intervals] 
the first time window comprises K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units [Figs. 2-3, 6, Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes];
a type of multicarrier symbols comprised by any of the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units is one of a first type, a second type and a third type [Sections 0044, 0062, 0079: The multicarrier OFDM symbols are in the subframe. The number of symbols per TTI (time interval) is indicated to the receiver. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals],
 the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units include K1 first-type time unit(s) Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes. Note K1 is K which is any integer number of symbols];
	the second field [i.e. format] is used for [Sections 0008, 0010: The second format includes a number of symbols in time domain. The receiver receives the symbols of the frames having the first format and the second format in time domain]
the operating is related to a type of multicarrier symbols occupied by the first radio signal [Sections 0005, 0079: Downlink subframes includes a number of OFDM symbols in time domain. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals];
the executing is transmitting, or the executing is receiving [Fig. 15 (TX-transmitter includes an Antenna), Sections 0009, 0078: A transmitter, wherein the transmitter is configured to transmit a data signal. A data signal generated to be transmitted to a receiver-RX],
Hellge is silent on determining K1 type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s); K is a positive integer greater than 1, K1 is a positive integer not greater than the K; 
However, Chen teaches determining K1 [i.e. L-1] type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s) [Fig. 10, 14 (Receive first and second wave/signal component in time domain), Sections 0004, 0012, 0046: Method related to multiple multicarrier technologies. Generating L time domain symbols corresponding to first-type data streams symbol corresponding to one of the second-type correspond to a time domain symbol of the L time domain symbols. Performing a shift operation on L-1 time domain symbols of the L time domain symbols];
K is a positive integer greater than 1, K1 is a positive integer not greater than the K [Sections 0069, 0046: L is a positive integer greater than 1. L time domain symbols is equal to a time domain symbol, where the time domain symbol is any time domain symbol of the L-1 time domain symbols]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Hellge relating to receiver/mobile terminal receiving signaling that is mapped to symbols in time domain in the downlink having first and second format/fields and number of symbols with the teaching of Chen relating to L and L1 (i.e. K and K1) types of symbols corresponding to time domain in which L is a positive integer greater than 1 and the same to L1/K1. By combining the method/system, the fields/formats can be used to indicate any number/integer of multicarrier symbols in the time domain without undue experimentation thereby facilitating the receiver to decode the information in a reduced end-to-end latency. 
As to Claim 11.    Hellge discloses a first node [i.e. Receiver or Mobile Terminal] for wireless communication, comprising [Fig. 1, Section 0002: The invention concerns the field of wireless communication systems, in which receivers, like mobile terminals and transmitters like base stations communicate in multicarrier system]:
a first receiver [i.e. receiver], receiving a first signaling; and a first transceiver [antenna], operating a first radio signal [Fig. 15, Sections 0008, 0078: A receiver, wherein the receiver is configured to receive a data signal. A receiver is a mobile terminal, and receiver RX includes an antenna; and RX receives via the antenna the signal and applies the signal to the OFDM signal processor];
wherein the first signaling is a physical layer signaling [Sections 0003-0004: The data is mapped from higher layers to the physical layer to perform transmission received by mobile terminal. A set or resources mapped to physical signals are mapped to control channels and carry information in DCI comprised in time domain], 
 the first signaling comprises a first field [i.e. format] and a second field; the first field indicates time duration of a first time window in time domain [Sections 0008, 0002, 0094: The receiver is configured to receive a data signal having a plurality of frames including a first and second format with a predefined duration in the time domain, and a number of symbols in the time domain. In accordance, provided bit and length subframe for multicarrier system. The mobile terminal receive signal having frames comprises sub-frames comprising time intervals];
 the first time window comprises K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units [Figs. 2-3, 6, Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes];
a type of multicarrier symbols comprised by any of the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units is one of a first type, a second type and a third type [Sections 0044, 0062, 0079: The multicarrier OFDM symbols are in the subframe. The number of symbols per TTI (time interval) is indicated to the receiver. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals];
the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units include K1 first-type time unit(s) [Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes. Note K1 is K which is any integer number of symbols];
	 the second field [i.e. format] is used for [Sections 0008, 0010: The second format includes a number of symbols in time domain. The receiver receives the symbols of the frames having the first format and the second format in time domain]
the operating is related to a type of multicarrier symbols occupied by the first radio signal [Sections 0005, 0079: Downlink subframes includes a number of OFDM symbols in time domain. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals];

the operating [i.e. antenna] is receiving, or the operating is transmitting [Fig. 15, Section 0078: A receiver is a mobile terminal, and receiver RX includes an antenna; and RX receives via the antenna the signal and applies the signal to the OFDM signal processor]
Hellge is silent on determining K1 type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s);  K is a positive integer greater than 1, K1 is a positive integer not greater than the K; 
However, Chen teaches determining K1 [i.e. L-1] type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s) [Fig. 10, 14 (Receive first and second wave/signal component in time domain), Sections 0004, 0012, 0046: Method related to multiple multicarrier technologies. Generating L time domain symbols corresponding to first-type data streams symbol corresponding to one of the second-type correspond to a time domain symbol of the L time domain symbols. Performing a shift operation on L-1 time domain symbols of the L time domain symbols], 
 K is a positive integer greater than 1, K1 is a positive integer not greater than the K [Sections 0069, 0046: L is a positive integer greater than 1. L time domain symbols is equal to a time domain symbol, where the time domain symbol is any time domain symbol of the L-1 time domain symbols]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Hellge relating to receiver/mobile terminal receiving signaling that is mapped to symbols in time domain in the downlink having first and second format/fields and number of symbols from the base station/transmitter with the teaching of Chen relating to L and L1 (i.e. K and K1) types of symbols corresponding to time domain in which L is a positive integer greater than 1 and the same to L1/K1. By combining the method/system, the fields/formats can be used to indicate any number/integer of multicarrier symbols in the time domain without undue experimentation thereby facilitating the receiver to decode the information in a reduced end-to-end latency. 

As to Claim 16.    Hellge discloses a second node [i.e. transmitter/base station] for wireless communication, comprising [Fig. 1, Section 0002: The invention concerns the field of wireless communication systems, in which receivers, like mobile terminals and transmitters like base stations communicate in multicarrier system]:
a second transceiver, transmitting a first signaling; and a third transceiver, executing a first radio signal [Fig. 15 (TX-transmitter linked to Antenna), Fig. 16 (Transmitter-300, Transmitter-400, Antenna-338, Antenna-438), Sections 0009, 0078, 0079: A transmitter, wherein the transmitter is configured to transmit a data signal. A data signal generated to be transmitted to a receiver-RX and the transmitter include the OFDMA modulator that the inventive subframe format for a constant data throughput is chosen for one or more subframes to be transmitted to the receiver. Signal is combined with control signals and transmitted by the antenna to a receiver], 
wherein the first signaling is a physical signaling [Sections 0003-0004: The data is mapped from higher layers to the physical layer to perform transmission received by mobile terminal; the base station transmit on the downlink to mobile terminal. A set or resources mapped to physical signals are mapped to control channels and carry information in DCI comprised in time domain], 
 the first signaling comprises a first field [i.e. format] and a second field; the first field indicates time duration of a first time window in time domain [Sections 0008, 0002, 0094: The receiver is configured to receive a data signal having a plurality of frames including a first and second format with a predefined duration in the time domain, and a number of symbols in the time domain. In accordance, provided bit and length subframe for multicarrier system. The mobile terminal receive signal having frames comprises sub-frames comprising time intervals] 
 the first time window comprises K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units [Figs. 2-3, 6, Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes];
 a type of multicarrier symbols comprised by any of the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL]  time units is one of a first type, a second type and a third type [Sections 0044, 0062, 0079: The multicarrier OFDM symbols are in the subframe. The number of symbols per TTI (time interval) is indicated to the receiver. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals],
the K [i.e. number/integer] first-type [i.e. multicarrier symbols/OFDM symbols in DL] time units include K1 first-type time unit(s) [Sections 0005, 0008, 0044: In LTE downlink subframes includes a number of OFDM symbols in time domain. Receive a data signal having a plurality of frames including a first format with duration in the time domain, and a number of symbols in the time domain. The multicarrier OFDM symbols are in the subframes. Note K1 is K which is any integer number of symbols];
	the second field [i.e. format] is used for [Sections 0008, 0010: The second format includes a number of symbols in time domain. The receiver receives the symbols of the frames having the first format and the second format in time domain]
the operating is related to a type of multicarrier symbols occupied by the first radio signal [Sections 0005, 0079: Downlink subframes includes a number of OFDM symbols in time domain. The transmitter transmit to a receiver information that includes multiple carriers mapped to signals];
the executing is transmitting, or the executing is receiving [Fig. 15 (TX-transmitter includes an Antenna), Sections 0009, 0078: A transmitter, wherein the transmitter is configured to transmit a data signal. A data signal generated to be transmitted to a receiver-RX],
Hellge is silent on determining K1 type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s);  K is a positive integer greater than 1, K1 is a positive integer not greater than the K;
However, Chen teaches determining K1 type indicator set(s); the K1 type indicator set(s) is(are) respectively used for indicating a type(s) of multicarrier symbols comprised by the K1 first-type time unit(s) [Fig. 10, 14 (Receive first and second wave/signal component in time domain), Sections 0004, 0012, 0046: Method related to multiple multicarrier technologies. Generating L time domain symbols corresponding to first-type data streams symbol corresponding to one of the second-type correspond to a time domain symbol of the L time domain symbols. Performing a shift operation on L-1 time domain symbols of the L time domain symbols];
 K is a positive integer greater than 1, K1 is a positive integer not greater than the K [Sections 0069, 0046: L is a positive integer greater than 1. L time domain symbols is equal to a time domain symbol, where the time domain symbol is any time domain symbol of the L-1 time domain symbols]. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Hellge relating to receiver/mobile terminal receiving signaling that is mapped to symbols in time domain in the downlink having first and second format/fields and number of symbols from the base station/transmitter with the teaching of Chen relating to L and L1 (i.e. K and K1) types of symbols corresponding to time domain in which L is a positive integer greater than 1 and the same to L1/K1. By combining the method/system, the fields/formats can be used to indicate any number/integer of multicarrier symbols in the time domain without undue experimentation thereby facilitating the receiver to decode the information in a reduced end-to-end latency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477